DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/3/2022, in reply to the Office Action mailed 2/17/2022, is acknowledged and has been entered.  Claims 1 and 5-7 have been amended.  Claims 1 and 5-7 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds for rejection are set forth herein, necessitated by claim amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation of “a core structure in which a plurality of CsPbX3 quantum dots are embedded individually without aggregation or bonding with each other”.  
See MPEP 2173.05 directed to negative limitations.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  In the instant case, the specification does not appear to provide support for the claimed limitation.  This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (Inorg. Chem. Front., 2020, 7, p. 2060-71).
	Qiu discloses encapsulating CsPbBr3 QDs in dual-shell hollow SiO2 spheres. The hierarchical dual-shell SiO2 was obtained by a stepwise organosilicone coating process, which introduced chemically active amino groups in the interior of hollow spheres while the surface remains chemically inert. The amino groups are highly significant for anchoring the nucleation and growth of CsPbBr3 QDs. More importantly, the hollow structure promises a complete growth of CsPbBr3 QDs inside SiO2 spheres. The mesoporous structure prevents CsPbBr3 QDs from escaping while permitting the entrance of ions and surface ligands. Owing to the comprehensive encapsulation of SiO2 spheres, the CsPbBr3 QDs are locked inside SiO2 spheres and separated from the environmental condition (page 2061).

    PNG
    media_image1.png
    337
    890
    media_image1.png
    Greyscale

Aggregation of fully grown CsPbBr3 QDs inside SiO2-2 spheres is avoided (page 2068).
With regard to the limitation wherein nanoparticles for biological in vivo imaging based on X-ray attenuation, it is noted that the recitation of the intended use does not distinguish over Qiu because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (Inorg. Chem. Front., 2020, 7, p. 2060-71) in view of Ding et al. (Nanotechnology, 2018, 29 345703).
Qiu discloses encapsulating CsPbBr3 QDs in dual-shell hollow SiO2 spheres. The hierarchical dual-shell SiO2 was obtained by a stepwise organosilicone coating process, which introduced chemically active amino groups in the interior of hollow spheres while the surface remains chemically inert. The amino groups are highly significant for anchoring the nucleation and growth of CsPbBr3 QDs. More importantly, the hollow structure promises a complete growth of CsPbBr3 QDs inside SiO2 spheres. The mesoporous structure prevents CsPbBr3 QDs from escaping while permitting the entrance of ions and surface ligands. Owing to the comprehensive encapsulation of SiO2 spheres, the CsPbBr3 QDs are locked inside SiO2 spheres and separated from the environmental condition (page 2061).

    PNG
    media_image1.png
    337
    890
    media_image1.png
    Greyscale

Aggregation of fully grown CsPbBr3 QDs inside SiO2-2 spheres is avoided (page 2068).
With regard to claim 5, Qiu does not specifically teach 
Ding teaches that in spite of the excellent optical properties of all-inorganic halide perovskite quantum dots (PQDs), they still suffer from inherent poor stability even when exposed to moisture from the atmosphere, restricting their applications, especially in white-light-emitting diodes (LEDs) and cells imaging. Here, we proposed a strategy by encapsulating the CsPbX3 (X = Cl, Br, I) PQDs into silica nanoplates to prepare highly stable and water-soluble CsPbX3/SiO2 nanocomposites. First, the 120 nm monodisperse CsPbX3/SiO2 nanocomposites inlayed with several CsPbX3 PQDs were fabricated via the modified Stöber method. After coating, their stability exposed in the air was largely improved for all the CsPbX3 (X = Cl, Br, I) PQDs without changing their emission peaks and full-width at half-maximum, attributed to the suppression of the anion-exchange and decomposition. Moreover, further experiments demonstrated that the CsPbX3/SiO2 nanocomposites were highly water-soluble and stable in the water. Their applications in LEDs and cell imaging demonstrated their ultrastability and high biocompatibility. Therefore, this study shows the possibility of their use in photoelectric devices and biological applications (abstract).
As well known, the silica coating is an ideal surface modifier, because of its excellent stability, against damage for moisture, biocompatibility, nontoxicity, and easily conjugation with various functional groups, thus enabling the coupling and labeling of bio-targets with selectivity and specificity. Li Liang and co-workers embedded the CH3NH3PbBr3 QDs into silica spheres and improved the stability. Compared to organic–inorganic hybrid PQDs, all-inorganic CsPbX3 QDs also encounter the instability issue, but with the relatively high stability due to the less susceptible toward oxygen and moisture. In our work, all-inorganic CsPbX3 (X = Cl, Br, I) QDs were encapsulated into the monodisperse SiO2 nanoplates to form highly luminescent CsPbX3/SiO2 nanocomposites. The stability of the CsPbX3/SiO2 nanocomposites was enhanced either exposed to air or distributed in water. Furthermore, their applications in LEDs and cells imaging were explored, demonstrating their ultrastability and highly biocompatibility (page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a targeting ligand on nanoparticles comprising a core made of silica and comprising a plurality of CsPbX3 quantum dots and a silica shell layer when the teaching of Qiu is taken in view of Ding.  Each of Qiu and Ding are directed to silica nanoparticles comprising CsPbX3 quantum dots encapsulated therein.  One would have been motivated to do so because Ding teaches that such particles have application in biological imaging and a silica coating offers easy conjugation with various functional groups, thus enabling the coupling and labeling of bio-targets with selectivity and specificity; such moieties are considered to be within the scope of a ligand, as claimed.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (Inorg. Chem. Front., 2020, 7, p. 2060-71) in view of Ding et al. (Nanotechnology, 2018, 29 345703), in further view of Liu et al. (Biomaterials, 2016, 100, p. 17-26).
The rejection over Qiu in view of Ding is applied as above. 
With regard to claim 7, Qiu and Ding do not teach a method of biological imaging based on x-ray attenuation comprising reacting the nanoparticles for biological in vivo imaging based on X-ray attenuation with a biological sample; and observing an image by X-ray imaging.
Liu teaches non-invasive imaging of gastrointestinal (GI) tract using novel but efficient contrast agents is of the most important issues in the diagnosis and prognosis of GI diseases. The design and synthesis of biothiol-decorated lead sulfide nanodots was reported, as well as their usages in functional dual-modality imaging of GI tract in vivo. Due to the presence of glutathione on the surface of the nanodots, these well-prepared contrast agents could decrease the unwanted ion leakage, withstand the harsh conditions in GI tract, and avoid the systemic absorption after oral administration. Compared with clinical barium meal and iodine-based contrast agents, these nanodots exhibited much more significant enhancement in contrast efficiency during both 2D X-ray imaging and 3D CT imaging. Different from some conventional invasive imaging modalities, such as gastroscope and enteroscope, non-invasive imaging strategy by using glutathione modified PbS nanodots as contrast agents could reduce the painfulness towards patients, facilitate the imaging procedure, and economize the manipulation period. Moreover, long-term toxicity and bio-distribution of these nanodots after oral administration were evaluated in detail, which indicated their overall safety. Based on our present study, these nanodots could act as admirable contrast agents to integrate X-ray imaging and CT imaging for the direct visualization of GI tract (abstract).
Due to the matchable X-ray attenuation coefficient located in the clinical voltages and larger atomic number of element lead, GSH-PbS NDs exhibited much more significant enhancement in contrast efficacy relative to barium meal of 2D X-ray imaging and iodine-based molecules of 3D CT imaging, respectively. Compared with routinely used invasive imaging modalities, our current route by using these nanodots as contrast agents could decrease the painfulness to patients and manipulation periods, as well as provide convenient imaging procedure. Otherwise, long-term toxicity screening and bio-distribution investigation after oral administration of these nanodots confirmed their low systemic toxicity. More importantly, to the best of our knowledge, our present study reported the first lead-based nanoparticulate contrast agents for GI tract imaging. Overall, biothiol-decorated lead sulfide nanodots with non-leakage property revealed more potential promise in clinical imaging paradigm and further smart imaging-guided manipulation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide nanoparticles comprising a core made of silica and comprising a plurality of CsPbX3 quantum dots and a silica shell layer in a method of x-ray imaging when the teachings of Qiu and Ding are taken in view of Liu.  Each of Qiu, Ding and Liu are directed to lead containing quantum dot nanoparticles.  While Ding teaches that CsPbX3/silica nanocompsite particles may be used in fluorescence imaging, x-ray imaging is not taught.  One would have been motivated to provide x-ray imaging with the particles in addition to fluorescence imaging, with a reasonable expectation of success, because Liu teaches that lead-based nanoparticles feature a matchable X-ray attenuation coefficient located in the clinical voltages and the large atomic number of element lead offers significant enhancement in contrast efficacy in x-ray imaging.  The lead-based particles provide the advantage over routinely used invasive imaging modalities, as nanodots as contrast agents could decrease the painfulness to patients and manipulation periods, as well as provide convenient imaging procedure. 
 
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618